Citation Nr: 1525360	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This matter was remanded by the Board in November 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the remand.  A VA 2015 medical opinion addressed the questions the Board raised in the 2014 Remand.


FINDING OF FACT

The cause of the Veteran's death is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran contracted human immunodeficiency virus (HIV)/ Acquired Immune Deficiency Syndrome (Aids) while he was in Africa or the Philippines during service. 

To establish that a Veteran died from a service-related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2014). 

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2014). 

Here, the Veteran was not service-connected for any disability at the time of his death.  However, prior to the Veteran's death, the Veteran was diagnosed with HIV/AIDS.  Further, his death certificate shows the cause of death was cardiopulmonary arrest (15 minutes), sepsis (1 day), and pneumonia (2 weeks).  Other significant conditions contributing to his death were HIV/AIDS, severe aortic stenosis, and esophageal candidiasis.   

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  In order to obtain service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) the appellant must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Appellant alleges the Veteran contracted HIV/AIDS while in Africa or the Philippines during service.  She further asserts in her January 2012 notice of disagreement that the Veteran's doctor told the Veteran he contracted HIV/AIDS in Africa.

The Veteran's service treatment records reveal his February 1980 report of medical history notes he had sinusitis, frontal headaches and post nasal drip almost year round.  It further notes shortness of breath, related to bronchitis, and chronic cough, related to his heavy smoking (three packs a day).  Additionally, it notes frequent or painful urination, and gonorrhea, 1978, treated.  

Post-service records show the Veteran was diagnosed with HIV/AIDS in February 1992.  This record notes the Veteran was a 33 year old heterosexual man who had a few homosexual experiences and was HIV positive, noting "[h]e probably has been for some time."  The Veteran admitted to having two to three homosexual experiences, one was when he was in the service in 1976 and 1980.  "He was stationed in Hawaii in Philadelphia.  He had another experience which appears to be a one time thing in 1985 in this area."  The Veteran stated he has had a "gut feeling for about a year that he has been HIV positive."  The Veteran denied any illicit drugs.  

The Veteran originally filed a claim for HIV in January 1996.  He was afforded a VA examination in March 1996.  The examination reveals the Veteran reported complaints of easy fatigability, intermittent diarrhea, and some weight loss.  The examination notes the Veteran was first diagnosed with HIV in 1992.  

Pursuant to the November 2014 Board remand, a medical opinion was obtained directly addressing the Appellant's theories of causation.  

The April 2015 VA medical opinion notes the Veteran's case file was reviewed, including clinical files, VA treatment records, lay statements, current medical literature, and the Veteran's death certificate.  The examiner found since current literature strongly identifies pneumocystis pneumonia as a defining clinical manifestation in the HIV/AIDS population, it is as least as likely as not that the Veteran's HIV/AIDS status related to his cause of death.  As pneumonia becomes resistant to antibiotic and antiviral therapy, it is as least as likely as not that a fulminating respiratory pneumonia resulted in sepsis.  As a consequence of uncontrolled sepsis, hemodynamic imbalance and changes in the electrophysiology of the cardiopulmonary system results in cardiovascular arrhythmias and death from cardiopulmonary arrest.  The examiner concluded that it is as least as likely as not that the Veteran's cause of death, cardiopulmonary arrest, was the downstream effect of sepsis secondary to uncontrolled pneumonia related to HIV/AIDS.  

The examiner noted that although the Veteran alleged sexual partners while in service, it is less likely than not that the Veteran was infected with HIV from those encounters.  The examiner explained that the Veteran left service in 1980 and it was not until 1992 that the Veteran was diagnosed with HIV/AIDS, a 12 year gap.  At diagnosis, the Veteran had a wife and two children not infected with the virus, therefore, it is as least as likely as not that the Veteran was not infected and/or infectious until after the children were conceived.  The examiner further noted there was a lack of medically-based, clinical evidence to support early symptomology of HIV/AIDS prior to 1992.  Thus, it is less likely than not that the Veteran's HIV/Aid was contracted in service.  The examiner further discussed the Veteran's separation examination that indicated the Veteran had active duty sinusitis, shortness of breath, chronic cough, frequency or painful urination, and a history of sexual transmitted disease (resolved).  The examiner noted the chronic cough was related to the Veteran smoking three packs of cigarettes a day, and his shortness of breath was attributed to bronchitis.  The examiner ultimately opined it is less likely than not that the Veteran' HIV/AIDS status related to his time in military service.  

The Board acknowledges the circumstances of the Veteran's death.  Nonetheless, as discussed below, a review of evidence of record in conjunction with applicable laws and regulations compels the Board to deny the appeal.

The Board finds the April 2015 VA medical opinion to be highly probative to the central question in this case, as the author is a trained professional who reviewed and commented on the Veteran's medical records, and provided explanatory rationale for her rendered opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).

There is no competent and probative evidence contradicting the April 2015 examiner's opinion.  While the Board recognizes the Appellant's assertion that the Veteran contracted HIV/AIDS while in Africa or the Philippines during service, the Appellant is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific matter here (HIV/AIDS) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant is not competent to say the Veteran contracted HIV/AIDS due to being in a certain location while in service.  That is a medical question that requires a medical opinion.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); also see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Although the Appellant asserts a doctor told the Veteran he contracted HIV/AIDS in Africa, there is no evidence of the record that collaborates this assertion.  Furthermore, although the February 1992 private treatment record revealed the Veteran was HIV positive and "probably has been for some time," this private treatment record does not related the Veteran's HIV/AIDS back to service.

Moreover, as the April 2015 examiner stated, the Veteran was not diagnosed with HIV/AIDS until 1992, 12 years after he left service.  The lapse of so many years between discharge and the first documented medical complaint related to HIV/AIDS symptoms or a diagnosis of HIV/AIDS provides highly probative evidence against the Appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the probative evidence weighs against the Appellant's claim.  None of the competent medical evidence suggests a relationship between the Veteran's cause of death and his military service.  Under these circumstances, the benefit-of-the-doubt doctrine does not apply, and the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the appellant does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA), and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  She was provided a notice letter in December 2011, and was provided notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a Dependency and Indemnity Compensation (DIC) case, which includes a claim of service connection for the cause of the veteran's death, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

The RO obtained the Veteran's service records, identified private treatment records, and VA outpatient records, as well as the Veteran's death certificate.  The RO also obtained an April 2015 VA medical opinion.  The appellant has made no specific allegations as to the inadequacy of April 2015 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  See also Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Moreover, in sending the Veteran a letter requesting that she provide authorization for the VA to obtain treatment records from Miriam Hospital in Providence, Rhode Island, that pertain to the Veteran's in patient treatment prior to his death, to which the Veteran did not reply, the AOJ substantially complied with the Board's November 2014 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


